Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 December 2020 has been entered.
Status
Claims 19-25 are currently pending. Claims 1-18 are canceled. Claims 19-25 are new. 
Response to Arguments
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and amendments. Examiner respectfully disagrees with Applicant’s assertions that the present claims are patent eligible. Accordingly, Applicant’s arguments are deemed not persuasive. Therefore, the present claims are rejected under 35 USC 101.
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments.
Regarding Applicant’s arguments in view of Li, Gupta, and Kraus, the claims have been canceled and new claims have been introduced. An updated search was performed, and the independent claim is now rejected over the combination of Kulpa in view of Lee. Accordingly, Applicant’s arguments are moot. See the detailed rejection below. Therefore, the present claims are rejected under 35 USC 103.

Claim Objections
Claim 19 is objected to because of the following informalities:  the preamble recites the following: “A lead purchase engine, a module of automated computing machinery comprising a dynamic  .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the claim recites the following “…wherein the dynamic profiling module configured to identify a near-term surge in product interest for a number of companies of a particular size in a particular industry in a particular region of the world further comprises…”, which renders the bounds of the claim unclear. It is unclear whether or not the claims are tied antecedently to the independent claim. It is unclear if the “near-term surge” is a second surge or if the “near-term surge” relates to the one identified in the independent claim.
Similarly, claim 23 recites the following “… wherein the dynamic profiling module configured to identify a near-term surge in product interest for a number of companies of a particular size in a particular industry in a particular region of the world…”, which renders the bounds of the claim unclear. It is unclear whether or not the claims are tied antecedently to the independent claim. It is unclear whether or not the claims are tied antecedently to the independent claim. It is unclear if the “near-term surge” is a second surge or if the “near-term surge” relates to the one identified in the independent claim.
Similarly, claim 24 recites the following “…wherein the dynamic profiling module configured to query one or more external sales analytics engines and receive, in response to the query, sales information identifying external sales of products for a number of companies…”, which renders the bounds of the claim unclear. It is unclear whether or not the claims are tied antecedently to the independent claim. It is unclear whether or not the claims are tied antecedently to the independent claim. It is unclear if the limitation is directed to the mirrored limitation of the independent claim or if this is an additional process.
Examiner suggests amending the claims to recite “…the near-term surge…” and more in order to tie the claims the antecedent basis provided in the independent claim. 
Accordingly, claims 22-24 are rejected under 35 USC 112(b) because the bounds of claim are unclear. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-25 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.
Step 1: 
Step 2A, Prong 1: Independent claim 19 is directed to producing sales leads, constituting an abstract idea based on “Certain Methods of Organizing Human Activity” related to commercial interactions. Regarding claim 19, the limitations of “identify, by the dynamic profiling module, a near-term surge in product interest for a number of companies of a particular size in a particular industry in a particular region of the world; and create, by the dynamic profiling module, a company profile in dependence upon the size of the identified companies, the industry of the identified companies, and the region of the world of the identified companies associated with the near-term surge; generate, by the lead purchase order module, an electronic lead purchase order in dependence upon the company profile, and parse, by the lead purchase order module, the leads received from the lead generation engine for one or more tele-agents; and update, by the dashboard update module, one or more tele-agent dashboard applications to include the parsed leads,” under considerations of the broadest reasonable interpretation of the claimed invention, are directed to “Certain Methods of Organizing Human Activity” but for the recitation of generic computer components. These claims recite the generation of sales lead and the distribution of said leads to tele-agents, constituting an abstract idea related to commercial interactions including marketing or sales activities or behaviors. Accordingly, the independent claim recites an abstract idea.
Dependent claims 21-23 and 25 further narrow the abstract idea identified in the independent claims. 
Dependent claim 20 and 24 will be evaluated below.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, independent claim 19 is directed to a computer readable medium containing various software modules. The claim merely utilizes the computer as a tool to perform the steps of the abstract idea. The language of “by the… module” within the claims are not sufficient to prove integration into a practical application because these modules are merely generic software components that perform the steps of the abstract idea. The limitations directed to the transmitting and receiving lead purchase information, such as “receive, by the dynamic profiling module from a plurality of tele-agent dashboard applications, sales 
Dependent claims 21-23 and 25 further narrow the abstract idea identified in the independent claims, which is not sufficient to prove integration into a practical application. 
Regarding dependent claim 20, the claim recites the following additional elements of “a semantic graph database having stored within it a knowledge graph having nodes populated with the sales information identifying sales of products made by the tele-agent associated with the tele-agent dashboard applications and the sales information identifying external sales of products for a number of companies.” The semantic data base graph of the independent claims is nothing but extra-solution activity defining the step of storing the data. The post-solution activity is not sufficient to prove integration into a practical application.
Regarding dependent claim 24, the claim recites the following additional elements of “to query one or more external sales analytics engines and receive, in response to the query, sales information identifying external sales of products for a number of companies further comprises automated computing machinery configured to invoke an application programming interface ('API') exposed by a sales analytics engine.” The additional element of “invok[ing] an application programming interface ('API')” is not sufficient to prove integration into a practical application. This is supported by the finding that the specification, for example paragraphs [0017, 0026], merely discloses the invocation of the API without providing additional details describing how this is performed. The disclosure relies on a person having ordinary skill in the art in order to perform the recited limitation, which indicates that there is no improvement to the functioning of the API, or any other technology or technical field. 
Step 2B: Claim 19 does not include any additional elements that are sufficient to prove anything significantly more than the judicial exception. The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The claims do not provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer features, such as computing machinery that contain modules, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general purpose system, which is not sufficient to amount to significantly more. Using a computer to perform the steps of the abstract idea, or using the phrase “apply it” (or an equivalent) is not anything significantly more than the judicial exception. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
With respect to the Berkheimer court case, below can be found evidence that these claims are viewed as well-understood, routine, and conventional, consistent with the Federal Circuit’s decision in Berkheimer and MPEP 2106.05(d). Regarding independent claim 19, the limitations directed to the transmitting and receiving lead purchase information, such as “receive, by the dynamic profiling module from a plurality of tele-agent dashboard applications, sales information identifying sales of products made by the tele-agent associated with the tele-agent dashboard applications; query, by the dynamic profiling module, one or more external sales analytics engines and receive, in response to the query, sales information identifying external sales of products for a number of companies; transmit, by the lead purchase order module, the lead purchase order to a remote third-party lead generation engine, and receive, by the lead purchase order module from the lead generation engine, a plurality of leads in dependence upon the lead purchase order” are nothing but extra-solution activity. Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network,” and specifically “sending messages over a network,
Regarding dependent claim 20, the claim recites the following additional elements of “a semantic graph database having stored within it a knowledge graph having nodes populated with the sales information identifying sales of products made by the tele-agent associated with the tele-agent dashboard applications and the sales information identifying external sales of products for a number of companies.” The semantic data base graph of the independent claims is nothing but extra-solution activity defining the step of storing the data. Primarily, the instant specification merely recites the use of a “semantic graph database” containing a resource description framework. The disclosure of said element within the instant disclosure is not anything other than what is well-understood, routine, and conventional because the Applicant is relying on the level of ordinary skill in the art at the time of effective filing to recognize how this type of database would be assembled and utilized in the presently claimed invention. The mere recitation of the inclusion of this database is not sufficient to prove anything significantly more. Furthermore, section 2106.05(d) of the MPEP recognizes “storing and retrieving information in a memory” as a computer function that is well-understood, routine, and conventional. Therefore, this claim element is not significantly more than the judicial exception.
Regarding dependent claim 24, the claim recites the following additional elements of “to query one or more external sales analytics engines and receive, in response to the query, sales information identifying external sales of products for a number of companies further comprises automated computing machinery configured to invoke an application programming interface ('API') exposed by a sales analytics engine.” The additional element of “invok[ing] an application programming interface ('API')” is not sufficient to prove integration into a practical application. This is supported by the finding that the specification, for example paragraphs [0017, 0026], merely discloses the invocation of the API without providing additional details describing how this is performed. The disclosure relies on a person having ordinary skill in the art in order to perform the recited limitation, which indicates that there is no improvement to the functioning of the API, or any other technology or technical field. Therefore, this dependent claim does not contain anything significantly more than the abstract idea
Dependent claims 21-23 and 25 further narrow the abstract idea identified in the independent claims, which is not anything significantly more than the abstract idea. 
Accordingly, claims 19-25 are rejected under 35 USC 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 19 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kulpa et al. (US 20160371724 A1) in view of Lee et al. (US 20140156681 A1).

Regarding claim 19, Kulpa teaches a lead purchase engine, a module of automated computing machinery comprising a dynamic profiling module, a lead purchase module, and a dashboard update module , the dynamic profiling module, lead purchase order module, and dashboard update module comprising modules of automated computing machinery stored on one or a non-transitory computer-readable mediums and configured to (paragraph [0014] teaches a computer-readable storage medium including one or more programs to perform the operations of the invention): 
receive, by the dynamic profiling module from a plurality of tele-agent dashboard applications, sales information identifying sales of products made by the tele-agent associated with the tele-agent dashboard applications (paragraphs [0051-0052] teach a system including a lead acquisition platform that allows agents to acquire, manage, and fulfill sales leads orders from multiple vendors in a single marketing platform, wherein the system can track and manage lead conversion, and wherein paragraphs [0053-0054] teach tracking agent performance; see also: [0057, 0092, 0110]);
query, by the dynamic profiling module, one or more external sales analytics engines and receive, in response to the query, sales information identifying external sales of products for a number of companies (paragraph [0059] teaches the system is capable of performing a content scrape on third party social media applications, wherein additionally paragraphs [0051-0053] teach the centralized data storage delivers historical tracking of agent performance and integrates with third party CRM platforms and stores consumer profiles based on product type and sales leads, wherein additionally paragraph [0105] teaches data may be validated by receiving sales lead information augmented by a third party service containing additional lead information); 
and create, by the dynamic profiling module, a company profile (paragraph [0051] teaches consumer profiles for sales leads based on product type, wherein additionally in paragraph [0115] teaches leads include parameters most relevant to the business needs); 
generate, by the lead purchase order module, an electronic lead purchase order in dependence upon the company profile (paragraph [0096] teaches generating leads for distribution for the purposes of selling services or products to organizations associated with those leads, wherein paragraph [0051] teaches consumer profiles for sales leads based on product type; see also: [0007-0008]), 
transmit, by the lead purchase order module, the lead purchase order to a remote third-party lead generation engine (paragraphs [0007-0008] transmitting by the one or more data processors to each of the at least one sales buyer via the communication network, wherein paragraph [0105] teaches data may be validated by receiving sales lead information augmented by a third party service containing additional lead information; see also: [0051-0053, 0080]), 
and receive, by the lead purchase order module from the lead generation engine, a plurality of leads in dependence upon the lead purchase order (paragraphs [0073-0075] teach lead buyers and lead vendors can view leads that are available, and wherein paragraphs [0062-0063] teach the buyer can specify a delivery method for the purchased leads; see also: [0009, 0080]);
and parse, by the lead purchase order module, the leads received from the lead generation engine for one or more tele-agents (paragraph [0068] teaches the buyers can view and manage leads purchased, wherein the buyers can filter leads based on criteria specific to the associated lead type, and wherein paragraph [0091] teaches after the sales lead information is validated, it may be distributed to lead clients/buyers as appropriate; see also: [0053, 0064, 072-0073);  
and update, by the dashboard update module, one or more tele-agent dashboard applications to include the parsed leads (paragraph [0091] teaches after the sales lead information is validated, it may be distributed to the matched lead clients/buyers as appropriate, wherein paragraph [0086] teaches the matched leads are updated with information in the input data, wherein paragraph [0051] teaches the leads are routed and distributed to the multiple interfaces).
identify, by the dynamic profiling module, a near-term surge in product interest for a number of companies of a particular size in a particular industry in a particular region of the world; and create, by the dynamic profiling module, a company profile in dependence upon the size of the identified companies, the industry of the identified companies, and the region of the world of the identified companies associated with the near-term surge.
From the same or similar field of endeavor, Lee teaches identify, by the dynamic profiling module, a near-term surge in product interest for a number of companies of a particular size in a particular industry in a particular region of the world (paragraph [0190] teaches the platform can cluster and introduce new target consumers, wherein paragraph [0085] teaches identifying consumer profiles for an entity including the company function, company size, location, and company industry, and wherein paragraph [0064] teaches tracking in near real time the increasing consumption of content that can be leveraged for advertising; see also: [0159, 0198, 0206]);
and create, by the dynamic profiling module, a company profile in dependence upon the size of the identified companies, the industry of the identified companies, and the region of the world of the identified companies associated with the near-term surge (paragraph [0190] teaches the platform can cluster and introduce new target consumers by producing a profile of the entities to target, wherein paragraph [0085] teaches identifying consumer profiles for an entity including the company function, company size, location, and company industry, and wherein paragraph [0064] teaches tracking in near real time the increasing consumption of content that can be leveraged for advertising; see also: [0159, 0198, 0206]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kulpa to incorporate Lee to include identify, by the dynamic profiling module, a near-term surge in product interest for a number of companies of a particular size in a particular industry in a particular region of the world; and create, by the dynamic profiling module, a company profile in dependence upon the size of the identified companies, the industry of the identified companies, 

Regarding claim 24, the combination of Kulpa and Lee teach all the limitations of claim 19 above.
	Kulpa further teaches wherein the dynamic profiling module configured to query one or more external sales analytics engines and receive, in response to the query, sales information identifying external sales of products for a number of companies further comprises automated computing machinery configured to invoke an application programming interface ('API') exposed by a sales analytics engine (paragraphs [0051-0052] teach routing leads using an API in order to programmatically manage processes; see also: [0084]).

Regarding claim 25, the combination of Kulpa and Lee teach all the limitations of claim 19 above.
	Kulpa further teaches wherein a lead comprises structured data implemented with data structure including at least a lead name (paragraph [0102] teaches the profile for the sales lead information includes the name of the sales lead; see also: [0103]).
	However, Kulpa does not explicitly teach wherein a lead comprises structured data implemented with data structure including at least a lead name, a lead role, and a lead organization.
	From the same or similar field of endeavor, Lee further teaches wherein a lead comprises structured data implemented with data structure including at least a lead role, and a lead organization (paragraph [0085] teaches the consumer profile includes the current position title, company function, industry, and more).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kulpa and Lee to incorporate the further teachings of Lee to include wherein the dynamic profiling module further comprises a semantic graph database having stored within it a knowledge graph having nodes populated with the sales information identifying sales of products made by the tele-agent associated with the tele-agent dashboard applications and the sales information identifying external sales of products for a number of companies. One would have been motivated to do so in order to optimize the matching of available content to the current interest profile of the consumer (Lee, [0016]). By incorporating Lee into Kulpa, one would have been able to enable development of a more fulsome content consumer profile that better reflects the interests of the user (Lee, [0092]).

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kulpa et al. (US 20160371724 A1) in view of Lee et al. (US 20140156681 A1) and further in view of Matlick et al. (US 20190294642 A1).

Regarding claim 20, the combination of Kulpa and Lee teach all the limitations of claim 19 above.
However, Kulpa does not explicitly teach wherein the dynamic profiling module further comprises a semantic graph database having stored within it a knowledge graph having nodes populated with the sales information identifying sales of products made by the tele-agent associated with the tele-agent dashboard applications and the sales information identifying external sales of products for a number of companies.
From the same or similar field of endeavor, Matlick teaches wherein the dynamic profiling module further comprises a semantic graph database having stored within it a knowledge graph having nodes populated with the sales information (paragraph [0186] teaches producing surge signals that better indicate a company interest in purchasing a particular product or service, wherein paragraphs [0221-0225] teach identifying company surge scores based on website classifications, wherein the classifier may generate a graph or tree structure containing nodes in order to determine the site classification and relevancy score, and wherein paragraph [0030] the invention is directed to individuals producing sales leads).
Although Matlick does not disclose “identifying sales of products made by the tele-agent associated with the tele-agent dashboard applications and the sales information identifying external sales of products for a number of companies,” Matlick discloses the form of data storage required by the claim. The base reference, Kulpa, discloses the sales information identifying sales of products made by the tele-agent associated with the tele-agent dashboard applications and the sales information identifying external sales of products for a number of companies (see independent claim). Therefore, the combination of Kulpa and Lee, as modified by Matlick, teach all the limitations of the claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kulpa and Lee to incorporate the teachings of Matlick to include wherein the dynamic profiling module further comprises a semantic graph database having stored within it a knowledge graph having nodes populated with the sales information identifying sales of products made by the tele-agent associated with the tele-agent dashboard applications and the sales information identifying external sales of products for a number of companies. One would have been motivated to do so in order to have higher impact and conversion rate by identifying surge topics of interest for the consumer (Matlick, [0122]). By incorporating Matlick into the combination of Kulpa and Lee, one would better identify the current intent for a variety of companies based on user segmentation of companies and geographic locations (Matlick, [0064]). 

Regarding claim 21, the combination of Kulpa and Lee teach all the limitations of claim 20 above.
	However, Kulpa does not explicitly teach wherein the knowledge graph includes a plurality of nodes, each node including three resource identifiers.
	From the same or similar field of endeavor, Matlick teaches wherein the knowledge graph includes a plurality of nodes, each node including three resource identifiers (paragraph [0196] teaches the site classifier generates graphs containing nodes, wherein Fig. 17 and paragraph [0205] teach a node has a number of features, including at least Feature 1, Feature 2, and Feature 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kulpa and Lee to incorporate the teachings of Matlick to include wherein the knowledge graph includes a plurality of nodes, each node including three resource identifiers. One would have been motivated to do so in order to have higher impact and conversion rate by identifying surge topics of interest for the consumer (Matlick, [0122]). By incorporating Matlick into the combination of Kulpa and Lee, one would better identify the current intent for a variety of companies based on user segmentation of companies and geographic locations (Matlick, [0064]). 

Regarding claim 22, the combination of Kulpa and Lee teach all the limitations of claim 20 above.
	However, Kulpa does not explicitly teach wherein the dynamic profiling module configured to identify a near-term surge in product interest for a number of companies of a particular size in a particular industry in a particular region of the world further comprises automated computing machinery configured to traverse the knowledge graph and identify from a plurality of nodes of the knowledge graph and the relationships among the plurality of the nodes of the knowledge graph a surge.
	From the same or similar field of endeavor, Matlick teaches wherein the dynamic profiling module configured to identify a near-term surge in product interest for a number of companies of a particular size in a particular industry in a particular region of the world further comprises automated computing machinery configured to traverse the knowledge graph and identify from a plurality of nodes of the knowledge graph and the relationships among the plurality of the nodes of the knowledge graph a surge (paragraph [0186] teaches producing surge signals that better indicate a company interest in purchasing a particular product or service, wherein paragraphs [0221-0225] teach identifying company surge scores based on website classifications, wherein the classifier may generate a graph or tree structure containing nodes in order to determine the site classification and relevancy score; see also: [0119]; Examiner’s Note: As “a surge” does not rely antecedently on the “near-term surge,” Examiner is interpreting the surge under considerations of the broadest reasonable interpretation of the claimed invention.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kulpa and Lee to incorporate the teachings of Matlick to include wherein the dynamic profiling module configured to identify a near-term surge in product interest for a number of companies of a particular size in a particular industry in a particular region of the world further comprises automated computing machinery configured to traverse the knowledge graph and identify from a plurality of nodes of the knowledge graph and the relationships among the plurality of the nodes of the knowledge graph a surge. One would have been motivated to do so in order to have higher impact and conversion rate by identifying surge topics of interest for the consumer (Matlick, [0122]). By incorporating Matlick into the combination of Kulpa and Lee, one would better identify the current intent for a variety of companies based on user segmentation of companies and geographic locations (Matlick, [0064]). 

Regarding claim 23, the combination of Kulpa and Lee teach all the limitations of claim 20 above.
However, Kulpa does not explicitly teach wherein the dynamic profiling module configured to identify a near-term surge in product interest for a number of companies of a particular size in a particular industry in a particular region of the world further comprises a semantic reasoner.
wherein the dynamic profiling module configured to identify a near-term surge in product interest for a number of companies of a particular size in a particular industry in a particular region of the world further comprises a semantic reasoner (paragraphs [0268-0269] teaches a site classifier that classifies based on structural semantic features, wherein the abstract teaches the predicted website classifications are utilized to determine surge prediction scores, wherein paragraphs [0170-0172] teach the surge can be identified for a company for a given location for a particular product; see also: [0119, 0186]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kulpa and Lee to incorporate the teachings of Matlick to include wherein the dynamic profiling module configured to identify a near-term surge in product interest for a number of companies of a particular size in a particular industry in a particular region of the world further comprises a semantic reasoner. One would have been motivated to do so in order to have higher impact and conversion rate by identifying surge topics of interest for the consumer (Matlick, [0122]). By incorporating Matlick into the combination of Kulpa and Lee, one would better identify the current intent for a variety of companies based on user segmentation of companies and geographic locations (Matlick, [0064]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kahlow (US 20160048854 A1) discloses in at least paragraphs [0057-0059] determining a company’s interest level in a client company, what particular products or services they are interested in, the likelihood of purchase, and more

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145.  The examiner can normally be reached on M-Th 8:00 am- 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        

/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683